UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6419


KEREEM RANDOLPH,

                     Plaintiff - Appellant,

              v.

BETSY JIVIDEN; J.T. BINION; JESSICA THORNHILL; PRIMECARE
MEDICAL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Thomas E. Johnston, Chief District Judge. (2:18-cv-01357)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Remanded by unpublished per curiam opinion.


Kereem Randolph, Appellant Pro Se. William E. Murray, ANSPACH MEEKS
ELLENBERGER PLLC, Charleston, West Virginia; Anne Liles O’Hare, OFFUTT
NORD, PLLC, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kereem Randolph seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2018) complaint. The

district court entered its dismissal order on January 3, 2020. Randolph filed his notice of

appeal, at the latest, on March 23, 2020. Appellees have moved to dismiss this appeal as

untimely. Randolph, however, claimed that he never received a copy of the district court’s

order, and there is some evidence in the record supporting this assertion.

       Pursuant to Fed. R. App. P. 4(a)(6), the district court may reopen the time to file an

appeal for a 14-day period if: (1) the movant did not receive proper notice of the entry of

the judgment within 21 days after entry; (2) the motion to reopen the appeal period is filed

within 180 days after the order is entered or within 14 days after the movant receives proper

notice of the entry, whichever is earlier; and (3) no party would be prejudiced. Fed. R.

App. P. 4(a)(6); see Fed. R. Civ. P. 77(d). Because Randolph claimed that he did not

receive a copy of the court’s order, and he filed the notice of appeal within 180 days after

entry of the order, we construe Randolph’s notice of appeal as a motion to reopen the appeal

period under Rule 4(a)(6). We remand to the district court to determine whether the appeal

period should be reopened. The record, as supplemented, will be returned to this court for

further consideration.

                                                                               REMANDED




                                             2